Order filed October 3, 2019




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00545-CV
                                     ____________

                             SILVA RUBIO, Appellant

                                          V.

                      HARRIS COUNTY, ET AL, Appellee


                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-27216

                                         ORDER

      On September 24, 2019, we issued an order directing the Harris County
District Clerk to file a supplemental clerk’s record containing intervenor Silva
Rubio’s Motion for Reconsideration of the May 10, 2019 Order to Disburse Excess
Proceeds. See Tex. R. App. P. 34.5(c). We stated that if the requested item is not part
of the case file, the district clerk is directed to file a supplemental clerk’s record
containing a certification so stating.
      On October 1, 2019, a supplemental clerk’s record was filed containing the
order denying the motion for reconsideration. The motion for reconsideration itself
is not contained in the supplemental clerk’s record, nor is there is a certification
stating the motion for reconsideration is not part of the case file.

      The Harris County District Clerk shall file another supplemental clerk’s
record containing the motion for reconsideration at issue. If that motion is not part
of the case file, the district clerk is directed to file a supplemental clerk’s record so
stating. The supplemental clerk’s record is due on or before October 11, 2019.

                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                           2